Citation Nr: 0735986	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-28 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1984 
to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In August 2007, a hearing was held before  the undersigned  
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  Credible supporting evidence that a claimed inservice 
stressor occurred has been submitted.  

2.  The preponderance of the medical evidence of record 
reveals that the veteran has a diagnosis of psychosis, which 
is unrelated to his military service.  


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. § 1110; 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court of Appeals for Veterans Claims (CAVC) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the present case, the veteran was provided the required 
notification in letters dated in January 2004, July 2004, and 
March 2006.  The veteran has been accorded a VA Compensation 
and Pension examination and a hearing.  Even if there was any 
notice deficiency, the Board finds that the presumption of 
prejudice on the VA's part has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) based on the veteran's contentions and 
the communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; service personnel records; his contentions 
and hearing testimony; private medical records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for service 
connection for PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The CAVC has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The veteran has alleged that he experienced a single, non-
combat, stressor during active service.  Specifically, he 
served in the Air Force.  He claims that during service he 
was stationed at Reinstein Air Force Base in Germany.  During 
this time he claims that he witnessed a disaster at an air 
show where jets collided and crashed into the audience.  He 
further claims that he helped to rescue survivors from the 
crash.  

Review of the veteran's service personnel records reveals 
that he did serve in the Air Force and that he served at 
Reinstein Air Force Base in Germany.  His military specialty 
was vehicle operator and dispatcher.  His performance reports 
are of record and further clarify that he was essentially a 
shuttle bus driver during service.  One of the veteran's 
performance reports for the period of time from March 1988 to 
March 1989 states that "during the Flutag '88 disaster [air 
show crash, the veteran] transported injured victims and 
blood donors from the crash site to a local military 
hospital."  The veteran's service records provide the 
requisite credible supporting evidence that the claimed 
inservice stressor occurred.  

The veteran's claim for service connection, however, fails 
with respect to the medical evidence related to the nature of 
his psychiatric disability.  Review of the veteran's service 
medical records does not reveal any complaints, or diagnosis, 
of PTSD or any other psychiatric disability.  The earliest 
medical evidence of record showing any diagnosis of a 
psychiatric disorder are private medical evidence and 
hospital records indicating assessment and treatment in 1993 
and 1994, which is four years after the veteran separated 
from service.  These records reveal that the veteran was 
assessed and hospitalized for a psychotic disorder.  
Subsequent private medical records dated in December 2000 
reveal that the veteran's diagnosis was further specified as 
being schizophrenia.  VA treatment records dated in 2004 
reveal diagnoses of schizoaffective disorder.  Some of these 
records also indicated diagnoses of PTSD.  

In August 2004, a VA psychiatric Compensation and Pension 
examination of the veteran was conducted.  After a full 
examination, with a consideration of the veteran's 
psychiatric medial history, the diagnosis was schizoaffective 
disorder.  The examiner specifically indicated that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
While the stressor of the air show disaster was acknowledged 
by the examiner, the veteran did not give many details of the 
event.  Moreover, although the veteran stated that talking 
about the inservice stressor would cause a "panic attack," 
the examiner indicated that the veteran was not particularly 
distressed when discussing the incident.  The veteran was not 
hypervigilant and did not exhibit exaggerated startle 
response.  The examiner also stated that the veteran's 
symptoms difficulty concentrating and thinking clearly were 
explained as symptoms of the veteran's long diagnosed 
schizoaffective disorder.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The veteran did 
experience a stressor during service.  However, this did not 
cause PTSD.  There is no evidence showing that the veteran 
had any psychiatric symptoms during service, or the first 
year after service.  The evidence reveals that the veteran 
was assessed as having a delusional syndrome - paranoid type 
in 1993 and that schizophrenia was first diagnosed in 1994.  
Subsequently, the veteran's psychiatric diagnosis has been 
revised to the current diagnosis of schizoaffective disorder.  
There are several diagnoses of PTSD contained in outpatient 
VA medical records.  However, these diagnoses do not indicate 
any actual PTSD specific symptoms.  Rather, a long history of 
psychosis is referred to and the medication prescribed is 
anti-psychotic in nature.  

The 2004 VA Compensation and Pension examination is the only 
medical report of record that reviewed the psychiatric 
history, considered the veteran's corroborated stressor, and 
conducted a mental status examination.  The CAVC has noted 
that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. 444, 448-499 (2000).  In this case, 
the examination report indicates that the claims file was 
reviewed, a medical history was obtained from the veteran, a 
mental status examination was conducted and an opinion with 
supporting rationale was provided.  The resulting examination 
report constitutes highly probative evidence against the 
claim for service connection for PTSD.  The examiner was very 
specific in stating that the veteran did not exhibit any 
specific PTSD related symptoms and that he did not meet the 
criteria for a diagnosis of PTSD.  The examiner did note that 
the veteran was quite impaired but that this was due to his 
psychosis.  

In sum, the evidence of record shows that the veteran has a 
current psychiatric disability, schizoaffective disorder.  
However, the preponderance of the evidence is against finding 
that the veteran currently has PTSD or that any current 
psychiatric disorder is related to military service.  
Accordingly, service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied. 



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


